Case 4:20-cr-00062-BLW Document1 Filed 02/25/20 Page 1 of 3

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY

JOHN C. SHIRTS, IDAHO STATE BART NO. 9295
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
801 E. SHERMAN AVE SUITE 192 Cg
POCATELLO, ID 83201
TELEPHONE: (208) 478-4166
FACSIMILE: (208) 478-4175

 

UNITED STATES DISTRICT COURT

   

 

 

FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA,
Case NOW ry
Plaintiff, "ER Ao RQ
INDICTMENT
VS.
18 U.S.C. § 2
MICHAEL S. HORSCH 21 U.S.C. § 841(a)(1)
21 U.S.C. § 841(b)(1)(B)
Defendant. 21 U.S.C. § 853
The Grand Jury charges:
COUNT ONE

Possession with Intent to Distribute Methamphetamine
21 U.S.C. §§ 841(a)(1), (b)(1)(B); 18 U.S.C. § 2

On or about February 12, 2020, in the District of Idaho, the defendant, MICHAEL S.
HORSCH, did knowingly and intentionally possess with intent to distribute fifty (50) grams or

more of a mixture and substance containing a detectable amount of methamphetamine, a

INDICTMENT - 1

 
Case 4:20-cr-00062-BLW Document1 Filed 02/25/20 Page 2 of 3

Schedule II controlled substance, and aided and abetted the same, in violation of Title 21, United
States Code, Sections 841(a)(1) and (b)(1)(B), and Title 18, United States Code, Section 2.

CRIMINAL FORFEITURE ALLEGATIONS

Drug Forfeiture
21 U.S.C. § 853

Upon conviction of the offense alleged in Count One of this Indictment, the defendant,
MICHAEL S. HORSCH, shall forfeit to the United States any and all property, real and
personal, tangible and intangible, consisting of or derived from any proceeds the said defendant
obtained directly or indirectly as a result of the foregoing offense; and any and all property, real
and personal, tangible and intangible, used or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, the foregoing offense. The property to be forfeited
includes, but is not limited to, the following:

Unrecovered Cash Proceeds and/or Facilitating Property. The defendant obtained and
controlled unrecovered proceeds of the offense of conviction, or property derived from or
traceable to such proceeds, and property the defendant used to facilitate the offense (if
facilitation is alleged), but based upon actions of the defendant, the property was transferred,
diminished, comingled, or is otherwise unavailable.

Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes, the
government will seek forfeiture of substitute assets, “or any other property of the defendant” up
to the value of the defendant’s assets subject to forfeiture. The government will do so when the

property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a. Cannot be located upon the exercise of due diligence;
b. Has been transferred or sold to, or deposited with, a third person;
C. Has been placed beyond the jurisdiction of the court;

INDICTMENT - 2

 
Case 4:20-cr-00062-BLW Document1 Filed 02/25/20 Page 3 of 3

d. Has been substantially diminished in value; or
e. Has been commingled with other property which cannot be subdivided
without difficulty.
A TRUE BILL

/s/ [signature on reverse]

 

 

DATED: 2/25/20

FOREPERSON

BART M. DAVIS
UNITED STATES ATTORNEY

_AOHN C. SHIRTS
( ASSISTANT UNITED STATES ATTORNEY

 

INDICTMENT - 3

 
